EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests n image stabilization operation that moves the image sensor, wherein the controller switches an energization method for the actuator between a first energization method and a second energization method wherein a response distortion of the actuator in the second energization method is larger than a response distortion of the actuator in the first energization method, and wherein a ripple current in the second energization method is smaller than a ripple current in the first energization method, controls energizing the actuator by the first energization method in a first state that does not read a signal out of the image sensor during a charge accumulation of the image sensor, and controls energizing the actuator by the second energization method in a second state that reads the signal out of the image sensor after the charge accumulation, in combination with the rest of the limitations of the claim.
Claims 7 and 8 are allowed for similar reasons as claim 1.
The rest of the pending claims are dependent and therefore allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697